 Case 3:20-cv-14957-BRM-DEA Document 1 Filed 10/26/20 Page 1 of 4 PageID: 1



CRAIG CARPENITO
United States Attorney
THANDIWE BOYLAN
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel. (973) 645-2724
email: thandiwe.boylan@usdoj.gov

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 RONALD GODBOLT,

                       Plaintiff,          NOTICE OF REMOVAL

                  v.

 CARLOS L. SANTANA, UNITED
 STATES POSTAL SERVICE, et al.,

                  Defendants.

To:    Clerk                                  Stuart A. Tucker, Esq.
       Superior Court of New Jersey           Szaferman, Lakind, Blumstein &
       Law Division: Mercer County            Blader, P.C.
       175 S Broad Street                     101 Grovers Mill Road, Ste 200
       Trenton, NJ 08608                      Lawrenceville, NJ 08648
                                              Attorney for Plaintiff


      PLEASE TAKE NOTICE that this case, previously pending in the Superior

Court of New Jersey, Law Division, Mercer County, bearing docket number MER-L-

1675-20, is removed to the United States District Court for the District of New

Jersey, under 28 U.S.C. ' 2679(d) and 28 U.S.C. § 1442(a)(1). The United States of

America is hereby substituted for Defendants Carlos L. Santana and the United

States Postal Service pursuant to 28 U.S.C. § 2679(d)(2). The United States, now

substituted as defendant in this matter, through its attorney, Craig Carpenito,
 Case 3:20-cv-14957-BRM-DEA Document 1 Filed 10/26/20 Page 2 of 4 PageID: 2



United States Attorney for the District of New Jersey (Thandiwe Boylan, Assistant

United States Attorney, appearing), states as follows upon information and belief:

        1.    Plaintiff Ronald Godbolt has named Carlos L. Santana and the United

States Postal Service in an action now pending in the Superior Court of New Jersey,

Civil Division, Mercer County, Docket No. MER-L-1675-20.

        2.    Plaintiff filed the Complaint in that action on or about September 22,

2020.    (A copy of the Summons and Complaint and other papers served on

defendants are attached hereto as Exhibit A).

        3.    Plaintiff seeks damages from the United States Postal Service for

allegedly sustaining personal injuries during a motor vehicle accident as the result

of tortious conduct by Defendant Carlos L. Santana, an employee of the United

States Postal Service acting within the scope of his employment at the time of the

accident.

        4.    Pursuant to 2679(d)(2) of the Federal Tort Claims Act, and 28 C.F.R.

§ 15.4, the United States Attorney’s Office has certified that Carlos L. Santana was

acting within the scope of his federal office or employment with the United States

Postal Service at the time of the incident out of which the plaintiff’s claims arose. A

Certification of Scope of Employment is attached as Exhibit B.

        5.    Section 2679(b) of Title 28 of the United States Code, as amended by the

Federal Employees Liability Reform and Tort Compensation Act of 1988, Pub. L. No.

100-694, 102 Stat. 4563 (1988), provides that the Federal Tort Claims Act (“FTCA”)


                                           2
 Case 3:20-cv-14957-BRM-DEA Document 1 Filed 10/26/20 Page 3 of 4 PageID: 3



is the exclusive remedy for tort claims against the United States. Carlos L. Santana

has personal immunity and the United States is the only cognizable and proper

defendant as to the Plaintiff’s state law tort claims alleged against him in this action.

Moreover, as a result of the Certification of Scope of Employment, this action is now

deemed to be brought against the United States.

      6.      The United States District Courts have exclusive jurisdiction over tort

actions filed against the United States under the FTCA. See 28 U.S.C. §§ 1346(b)

and 2679.

      7.      Federal law directs that “[u]pon certification by the Attorney General

that the defendant employee was acting within the scope of his office or employment

at the time of the incident out of which the claim arose, any civil action or

proceeding commenced upon such claim in a State court shall be removed without

bond at any time before trial by the Attorney General to the district court of the

United States for the district and division embracing the place in which the action

or proceeding is pending.” 28 U.S.C. § 2679(d)(2) (emphasis added). On information

and belief, no trial date for this matter has been set by the state court.

      8.      Accordingly, the United States District Court for the District of New

Jersey has exclusive jurisdiction over this action under 28 U.S.C. § 1346(b), and

Defendants may properly remove the case to this Court pursuant to 28 U.S.C. §

2679(d)(2).

      9.      No answer to the Complaint has been filed in the state court on behalf


                                           3
 Case 3:20-cv-14957-BRM-DEA Document 1 Filed 10/26/20 Page 4 of 4 PageID: 4



of Carlos L. Santana or the United States Postal Service.

      10.    Defendants will file a copy of this Notice of Removal with the Clerk of

the Superior Court of New Jersey, Mercer County, Law Division.

      THEREFORE, in accordance with 28 U.S.C. §2679, the above-captioned

action filed in the Superior Court of New Jersey, Civil Division, Mercer County, is

now removed to this Court with the United States substituted as defendant for

further proceedings.

Dated:      Newark, New Jersey
            October 26, 2020

                                Respectfully submitted,

                                CRAIG CARPENITO
                                United States Attorney

                          By:   s/ Thandiwe Boylan
                                Thandiwe Boylan
                                Assistant United States Attorney
                                Attorneys for Defendants




                                          4
